Citation Nr: 0618707	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-22 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected coronary artery disease, postoperative, 
with hypercholesterolemia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966, and from January 1991 to March 1991.

This case is before the Board of Veterans' Appeals (Board) 
from adverse rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.

The veteran has been determined disabled by the Social 
Security Administration and he appears, in part, to attribute 
his unemployability to his service connected disabilities.  
The issue of entitlement to a total disability rating based 
upon individual unemployability is referred to the RO for 
appropriate action.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).


REMAND

The veteran has appealed the initial rating assigned for his 
service connected coronary artery disease.  An evaluation of 
his metabolic equivalents (METS) in August 2003 was 
terminated early due to his complaint of knee pain, and the 
case has been rated based upon an estimation of his METS 
provided by the examiner.  The veteran has indicated a 
willingness to undergo another MET evaluation, and there does 
not appear to be any opinion of record that the testing would 
be contraindicated for a medical reason.  The veteran should 
be provided additional examination to determine his METS and, 
if such testing cannot be completed, then the MET's 
estimation must be supported by specific examples as required 
by regulation.  See 38 C.F.R. § 4.104, NOTE 2 (2005).  

On remand, records pertaining to the veteran's application of 
disability benefits from the Social Security Administration 
(SSC) should be obtained.  See Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002) (possibility that SSA records could 
contain relevant evidence cannot be foreclosed absent a 
review of those records).  Corrective notice under 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) should also be 
provided pursuant to the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Contact the veteran and advise him of 
the following:
      a) send the veteran a corrective 
notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with regard to the 
five elements of a service connection case 
(veteran status; existence of a disability 
for which service connection is being 
sought; an etiological relationship between 
active duty and the disability; degree of 
disability; and effective date of 
disability;
      b) send the veteran a corrective 
notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with the specific 
criteria governing evaluation of coronary 
artery disease and effective date 
provisions as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); and 
      c) advise the veteran that he can 
submit any pertinent evidence he has 
concerning his hypertension and coronary 
artery disease.

2.  Obtain the following records in the 
possession of a federal agency:
      a) complete clinic records from the 
North Little Rock, Arkansas VA Medical 
Center since May 2004; and
      b) all legal and medical documents 
associated with the veteran's application 
for SSA disability benefits.

3.  After completing the above, arrange for 
the veteran to be examined by a VA medical 
doctor to determine the current extent and 
severity of his coronary artery disease.  
Make the entire claims file available to 
the examiner.  All indicated tests should 
be conducted.  The examiner should be 
requested to provide the following 
findings:
      a) the veteran's workload capacity 
expressed in terms of METS as measured by 
exercise testing;
      b) if exercise testing cannot be done 
for medical reasons, provide an estimation 
of the level of activity express in METs 
supported by specific examples, such as 
slow stair climbing or shoveling snow, that 
results in dyspnea, fatigue, angina, 
dizziness or syncope;
c) the veteran's left ventricular 
ejection fraction; and
      d) whether there is evidence of 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray 
examination?

4.  Thereafter, readjudicate the claim.  If 
any benefit sought on appeal remains 
denied, issue the veteran and his 
representative a supplemental statement of 
the case (SSOC) and afford the veteran and 
afford them an opportunity to respond.

The veteran is advised that a failure to appear for a VA 
medical examination, if scheduled, could result in the denial 
of his claim.  38 C.F.R. § 3.655 (2005).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

